Title: To James Madison from Hubbard Taylor, 15 July 1801 (Abstract)
From: Taylor, Hubbard
To: Madison, James


15 July 1801, Kentucky. Renews his request for appointment as U.S. marshal for Kentucky; mentions his 21 June letter with its enclosure, a letter from Judge Innes to the president supporting him. Hopes that letter has not miscarried, for the office he seeks “is profitable & not difficu[l]t.” Will obtain another letter from Judge Innes if necessary.
 

   
   RC (ViU: McGregor Library). 2 pp.; postmarked Lexington, 18 July; docketed by Wagner as received 27 Aug.


